department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp ajkeyso tl-n-4417-00 uil memorandum for associate area_counsel area salt lake city from blaise g dusenberry acting senior technician reviewer branch administrative provisions judicial practice cc pa apjp subject significant service_center advice altered tax forms this responds to your request for significant service_center advice in connection with questions posed by the ogden submission processing center we have restated the issues as follows issue sec_1 whether a form_1040 on which the taxpayer has altered certain official line titles or has altered the jurat constitutes a valid income_tax return whether a taxpayer’s homemade income_tax form constitutes a valid income_tax return whether an altered form_1040 or a homemade income_tax form that constitutes a valid income_tax return also constitutes a processible return within the meaning of sec_6611 of the internal_revenue_code whether a taxpayer who files an altered form_1040 or a homemade income_tax form may be subject_to the frivolous_return penalty of sec_6702 of the internal_revenue_code conclusions in the case of an official form_1040 on which the taxpayer has altered official line titles to claim unallowable deductions or exclusions from income the service may treat the form_1040 as a nullity provided there is sufficient evidence on or attached to form_1040 indicating a lack of honest and reasonable attempt on the part of the taxpayer to comply with the tax laws tl-n-4417-00 in the case of an official form_1040 on which the taxpayer has obliterated the jurat the service may treat a document as a nullity however where the taxpayer simply adds language to the jurat the service must consider whether the addition negates or casts doubt upon the jurat if the addition negates or casts doubt upon the jurat the service may treat the form_1040 as a nullity if the addition does not negate or cast doubt upon the jurat the service should treat the form_1040 as a valid_return in the case of a homemade income_tax form we suggest that the service analyze the form to determine whether it contains items of gross_income and deductions if so we suggest the service correspond with the taxpayer and request that the taxpayer perfect the document using form_1040 if the homemade form does not contain items of gross_income and deduction but simply protests the tax laws we suggest that the service treat the document as a nullity and advise the taxpayer that he or she has failed to file a valid income_tax return an official form_1040 on which line titles have been altered or the jurat obliterated does not constitute a processible return within the meaning of sec_6611 of the internal_revenue_code also a homemade income_tax return does not constitute a processible return within the meaning of sec_6611 a taxpayer who files an altered form_1040 or a homemade income_tax form is filing a purported return within the meaning of sec_6702 of the code and therefore may be subject_to the frivolous_return penalty if the jurat of the return is altered a determination must be made whether the alteration has changed the meaning of the jurat if it has not the statement may be an exercise of free speech or an insignificant addition and therefore not subject_to sec_6702 however if it does change the meaning of the jurat the frivolous_return penalty may apply facts taxpayers file a variety of different documents purporting on their face to be income_tax returns in some instances taxpayers alter an official form_1040 by deleting certain lines on the form and by substituting their own language for the preprinted line titles or captions taxpayers may also obliterate add language to or alter the penalties of perjury statement the jurat some taxpayers file their own homemade income_tax forms in lieu of the official form_1040 taxpayers provide varying amounts on information regarding their income and deductions on these unofficial forms and may or may not attach forms w-2 tl-n-4417-00 you note that these altered form sec_1040 and homemade income_tax forms impede the ability of the internal_revenue_service service to process returns in an efficient and consistent manner further you note that the service is sometimes unable to immediately detect alterations to form sec_1040 resulting in taxpayers receiving tax refunds to which they are not legally entitled you request our advice on a variety of issues regarding the status of these documents as income_tax returns you are particularly interested in a bright line test that the submission processing center may apply for purposes of determining whether to treat a document as a return and for purposes of determining whether to impose the frivolous_return penalty on such documents law analysis issue valid returns in general sec_6011 of the internal_revenue_code code provides that when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms and regulations sec_1_6011-1 of the income_tax regulations provides in part b use of prescribed forms copies of the prescribed return forms will so far as possible be furnished taxpayers by district directors a taxpayer will not be excused from making a return however by the fact that no return form has been furnished to him taxpayers not supplied with the proper forms should make application therefor to the district_director in ample time to have their returns prepared verified and filed on or before the due_date with the internal revenue office where such returns are required to be filed in the absence of a prescribed form a statement made by a taxpayer disclosing his gross_income and the deductions therefrom may be accepted as a tentative_return and if filed within the prescribed time the statement so made will relieve the taxpayer from liability for the addition_to_tax imposed for the delinquent filing of the return provided that without unnecessary delay such a tentative_return is supplemented by a return made on the proper form sec_1_6012-1 of the regulations identifies individuals required to make returns of income sec_1_6012-1 prescribes form_1040 as the form for making the income_tax return required of an individual tl-n-4417-00 the service’s broad authority to prescribe the manner of filing has been recognized by the supreme court in 321_us_219 the court indicated congress has given discretion to the commissioner to prescribe by regulation forms of returns and has made it the duty_of the taxpayer to comply it thus implements the system of self-assessment which is so largely the basis of our american scheme of income_taxation the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished the court_of_appeals for the eighth circuit has noted taxpayers are required to file timely returns on forms established by the commissioner the commissioner is certainly not required to accept any facsimile the taxpayer sees fit to submit if the commissioner were obligated to do so the business of tax collecting would result in insurmountable confusion 365_f2d_792 8th cir despite the service’s broad authority to prescribe the manner of filing the issue of what constitutes a valid_return is frequently litigated in an early case addressing the issue the supreme court indicated that a defective or incomplete return may be sufficient to start the running of the period of limitation if it is a specific statement of the items of income deductions and credits in compliance with the statutory duty to report information however to have such effect the return must honestly and reasonably be intended as such 280_us_453 subsequently the court summarized the criteria as p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 293_us_172 the most recent supreme court reaffirmation of the test articulated in florsheim and zellerbach is found in 464_us_386 there the taxpayer filed a fraudulent original income_tax return and followed it with a nonfraudulent amended_return the taxpayer argued that the original return to the extent it was fraudulent was a nullity for purposes of the statute_of_limitations the court disagreed noting that the fraudulent original returns purported to be returns were sworn to as such and appeared on their faces to constitute endeavors to satisfy the law tl-n-4417-00 the lower courts have subsequently synthesized the criteria enunciated by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining the failure_to_file_penalty of sec_6651 of the code a document that does not meet the substantial compliance standard is a nullity for purposes of the code altered line titles or captions beard v commissioner supra is the leading case addressing altered form sec_1040 in beard the taxpayer altered an official form_1040 by masking various line titles and captions in the income and adjustments to income sections of the form in the income section the taxpayer changed the caption and line titles from income to receipts in the adjustments to income section the taxpayer substituted the entry non-taxable receipts for the official entry he had masked while the taxpayer reported the amount of his wages on the proper line of form_1040 he deducted an equal amount on the line he titled non-taxable receipts thus resulting in a reported adjusted_gross_income of zero the taxpayer attached a statement to the altered form_1040 protesting the income_tax laws the service imposed the failure_to_file_penalty of sec_6651 on the taxpayer contending that the document filed by the taxpayer did not constitute an income_tax return within the meaning of sec_6012 sec_6072 and sec_6651 of the code the tax_court agreed with the service’s determination focusing on the honest and reasonable attempt to satisfy the requirements of the tax law prong of the substantial compliance standard the tampered form before us may purport to be a return in that it may convey imply or profess outwardly to be a return black’s law dictionary rev 5th ed it was also sworn to but it does not reflect an endeavor to satisfy the law it in fact makes a mockery of the requirements for a tax_return both as to form and content the tampered form here is a conspicuous protest against the payment of tax intended to deceive respondent’s return-processing personnel into refunding the withheld tax since such intentional tampering could go undetected in computer processing respondent was forced to develop tl-n-4417-00 and institute special procedures for handling such submissions the critical requirement that there must be an honest and reasonable attempt to satisfy the requirements of the federal_income_tax law clearly is not met beard at big_number in its conclusion the court cited the following statement of the court_of_appeals for the seventh circuit in the tax protestor cases it is obvious that there is no honest and genuine attempt to meet the requirements of the code in our self- reporting tax system the government should not be forced to accept as a return a document which plainly is not intended to give the required information 627_f2d_830 7th cir beard pincite moore is one of a line of cases involving so-called tax protestor returns the tax protestor cases typically involve form sec_1040 on which the taxpayer failed to report anything more than de_minimis amounts of income and attached extensive constitutional objections and other tax protest materials in the tax protestor cases the courts generally conclude that the documents contain insufficient information about the taxpayer’s income to permit the service to compute the tax and that the extent of the tax protestor arguments indicates a lack of an honest and reasonable attempt to comply with the law u s v porth 426_f2d_519 10th cir no valid_return where taxpayer’s form_1040 was devoid of income information and contained cites to the constitution purportedly supporting taxpayer’s refusal to complete the form 78_tc_558 no valid_return where the form_1040 contained only de_minimis income information and was circumscribed with constitutional objections sochia v commissioner t c memo no valid_return where the taxpayers provided some income information but wrote object -- 5th amend on every line of the form apart from the so-called tax protestor cases there is little authority for determining what constitutes an honest and reasonable attempt to satisfy the requirements of the law in fact courts have been reluctant to declare defective or incomplete returns as nullities in the absence of protestor language or a refusal by the taxpayer to provide the required information cases such as badaracco supra steines v commissioner tcmemo_1991_588 nicolaisen v commissioner tcmemo_1985_120 and 86_tc_383 acq in result 1986_2_cb_1 are typical tl-n-4417-00 in badaracco the taxpayer filed returns that were fraudulent but which contained no tax protestor arguments or alterations to the official return form despite the fraudulent nature of the returns the supreme court declared them valid for purposes of starting the period of limitations noting that a lthough those returns in fact were not honest the holding in zellerbach does not render them nullities badaracco pincite in steines the taxpayer reported the full amount of his wages dollar_figure on the proper line of an unaltered form_1040 but also attached an official schedule c reporting a bogus business loss of dollar_figure thus purportedly eliminating any_tax liability except for the large loss claimed on schedule c the return appeared normal in every way the court noted that the schedule c was completely frivolous and that with respect to the schedule c the taxpayer did not make an honest and reasonable attempt to satisfy the requirements of the tax law however as to the return in general the court distinguished moore noting that the return here did not contain frivolous fifth_amendment or other frivolous constitutional and legal claims the court indicated that while the taxpayer’s return was patently frivolous in part such return could be audited and the proper tax_liability could be readily determined in nicolaisen the taxpayer received wages for the two years at issue of dollar_figure and dollar_figure respectively the taxpayer filed form sec_1040 with the word none written in the lines for wages interest and dividends the taxpayer attached schedule a reflecting a dollar_figure charitable_contribution_deduction for contributions to a church the taxpayer also attached his forms w-2 an ordination certificate from the church attesting to the fact that the taxpayer was a minister for the church and a receipt from the church for a dollar_figure contribution the service argued that a valid_return did not exist but the court disagreed noting that the returns were not protest-type returns setting forth numerous constitutional objections in blount the taxpayer filed an otherwise complete official form_1040 but did not attach form_w-2 as required by sec_1_6011-1 of the regulations and the instructions to form_1040 the service argued that it should be entitled to treat the return as a nullity in part because a taxpayer’s failure to attach a required form interferes with the efficient operation of the tax collection system while the tax_court agreed that the task of processing tax returns is made more difficult by failure of taxpayers to attach the required forms it concluded that the return met the substantial compliance standard and therefore constituted a valid_return see also u s v moore 627_f2d_830 contrasting tax protestor returns with returns claiming fraudulent deductions from income i t is not the false data which makes tax protestor returns defective but the fact that there is no real attempt to comply with the requirement of filing a return in a significant service_center advice dated date the office_of_chief_counsel concluded that an otherwise complete individual_income_tax_return filed without a required form or schedule constitutes a valid_return for purposes of the statute_of_limitations on assessment tl-n-4417-00 we think it is a close question whether a form_1040 on which the taxpayer altered lines to claim unallowable deductions constitutes a valid_return virtually all of the authority for treating a signed form_1040 as a nullity relies upon the fact that the taxpayer refused to provide any information pertaining to his or her income or provided de_minimis income information and accompanied the purported return with tax protestor type arguments while the altered form_1040 in beard was held not to constitute a valid_return the taxpayer there did more than simply alter the official lines on the form the taxpayer attached information making what the court characterized as frivolous contentions ie that wages do not constitute gross_income taking into account all of the information contained in the taxpayer’s purported return the court concluded that the requirement that there be an honest and reasonable attempt to meet the requirements of the law were not met we think that the service may properly treat returns such as those in beard as nullities and advise the taxpayer that he or she has failed to file a return however we are reluctant to conclude that any alteration of form_1040 would render an otherwise valid_return a nullity particularly if the alteration is relatively insignificant and the inaccurately reported tax_liability could be easily corrected by the service through the use of audit procedures we think that a reviewing court might disagree with the service’s treatment of an altered return as a nullity where the taxpayer alters the form to reduce but not eliminate tax_liability based on an unallowable deduction and the form_1040 is devoid of other evidence that the taxpayer objects to the income_tax laws in such an instance we are concerned that the statute_of_limitations on assessment might expire without an assessment of tax_shown_on_the_return we think the more prudent approach would be for the service to make the decision whether to treat an altered form as a valid_return or a nullity on a case-by-case basis after considering all of the information contained on the form and attached thereto and after consulting with area_counsel if necessary in cases where the service decides to treat the altered form_1040 as a valid_return the service should immediately initiate audit procedures to disallow the unallowable deduction altered jurat sec_3 our advice is not intended to suggest that the service characterize particular taxpayers as tax protestors in fact section a of the internal_revenue_service restructuring and reform act of pub_l_no 112_stat_685 prohibits the service from designating taxpayers as illegal tax protestors or by any similar designation we think this approach is consistent with the service’s current practice see internal_revenue_manual sec_3_11 directing returns processing personnel to route to examination_division any form that has been altered by the taxpayer tl-n-4417-00 the preprinted jurat on form_1040 reads under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete declaration of preparer other than taxpayer is based on all information of which preparer has any knowledge you question whether the service may treat as nullities form sec_1040 on which the taxpayer has obliterated or added language to the jurat you note that previous advice from our office on this issue has analyzed the specific alterations to the jurat in an effort to determine whether the taxpayer properly signed the return under penalties of perjury you question whether the service may apply a bright line test that any alteration to the jurat of the official form_1040 renders the document a nullity we cannot conclude that the service may treat a document as a nullity solely because the taxpayer’s obliteration or addition to the jurat altered the official tax form rather we conclude that the proper analysis is whether the obliteration or additions to the jurat cause the return to fail the requirement that returns be signed under penalties of perjury ie the fourth prong of the beard substantial compliance standard see eg 114_tc_136 where the taxpayer strikes or obliterates the jurat the law is clear that the form_1040 even if otherwise complete accurate and signed does not constitute a valid_return because it is not signed under penalties of perjury 65_tc_68 627_f2d_830 7th cir 845_f2d_794 8th cir where the taxpayer does not strike or obliterate the jurat but adds language to the jurat courts tend to examine the nature of the additions where the addition is found to negate or at least cast doubt on the validity of the jurat courts have concluded that the form_1040 is not signed under penalties of perjury and is therefore not a valid_return see eg 53_f3d_799 7th cir the taxpayers wrote in the jurat box above their signatures denial disclaimer attached as part of this form and the court found that the attachment cast doubt on the veracity of the return williams v commissioner supra taxpayer’s attached disclaimer although outside of the jurat box negated the meaning of the jurat letscher v united_states u s dist lexis u s tax cas cch pbig_number taxpayer’s addition of without prejudice see attachment dated above his signature in the jurat box invalidated the return because the referenced attachment called into question the truthfulness and accuracy of his return on the other hand where the addition does not negate or cast doubt on the validity of the jurat courts have tended to treat the form_1040 as a valid_return see eg mccormick v peterson u s dist lexis u s tax cas cch tl-n-4417-00 pbig_number acq 1993_1_cb_5 the words under protest added by the taxpayer beneath his signature did not alter the meaning of the jurat because of the various additions taxpayers make to the form_1040 jurat it is difficult to provide a bright line test for determining the validity of returns with additions to the jurat however we can provide a bright line test in cases where the taxpayer strikes portions of the preprinted form_1040 jurat or substitutes his or her own language in place of the preprinted jurat in these cases the service may treat the document as a nullity see hettig supra taxpayer crossed out the under penalties of perjury language from the beginning of the jurat jenkins v commissioner tcmemo_1989_617 taxpayer substituted her own language in place of the true correct and complete language of the preprinted jurat where the service treats a form_1040 as a nullity because the jurat was obliterated the service should advise the taxpayer that he or she has failed to file a valid income_tax return and give the taxpayer the opportunity to perfect the form_1040 by signing an official jurat we recommend that the service retain the form_1040 filed by the taxpayer for use in determining the taxpayer’s liability in the event the taxpayer never perfects the filed form_1040 in cases where the service’s processing personnel are uncertain whether a taxpayer’s addition negates or casts doubt on the jurat we suggest the processing personnel seek the advice of area_counsel area_counsel should feel free to consult with the office of associate chief_counsel procedure and administration if necessary issue as indicated in beard a document is a valid_return if there is sufficient data to calculate the tax_liability the document purports to be a return there is an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer executes the return under penalties of perjury a taxpayer’s homemade income_tax form that complies with the above requirements constitutes a valid_return unfortunately because of the variety of documents that might be submitted by taxpayers it is impractical to attempt to provide a specific bright line test for determining when a particular homemade income_tax form constitutes a see also our date memorandum cited in your request holding that an otherwise complete return was not valid where the taxpayer substituted in place of the preprinted jurat the following language i am responsible for the truthfulness and accuracy of the information in this return tl-n-4417-00 valid_return however we think the proper approach for processing homemade income_tax forms is the approach provided by sec_1_6011-1 of the regulations we think sec_1_6011-1 of the regulations requires the service to analyze a homemade income_tax form to determine whether it includes amounts of gross_income or claimed deductions if so the service should accept the document as a tentative_return and correspond with the taxpayer for a return properly made on form_1040 if the taxpayer subsequently perfects the homemade income_tax form with a return properly made on form_1040 the service should accept the form_1040 as a return filed as of the date the homemade return was filed if the taxpayer does not perfect the homemade income_tax form within a reasonable period of time the service should assess the tax shown on the tentative_return and immediately initiate audit procedures to ensure that any deficiency is assessed within the period of limitations on the other hand if the homemade income_tax form does not include amounts of gross_income or claimed deductions but simply protests the tax laws the service should consider the homemade form a nullity and advise the taxpayer that he or she has failed to file a return we think this is a reasonable approach toward processing homemade income_tax forms we suggest that if necessary the submission processing center seek the assistance of area_counsel in determining whether to treat a homemade income_tax form as a valid_return issue sec_6611 of the code provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 provides that in the case of a return filed after the last date prescribed for filing the return determined with regard to extensions no interest shall be allowed or paid for any day before the date on which the return is filed you ask whether the fact that form_w-2 is attached to the homemade income_tax form is relevant we think that a form_w-2 should be considered evidence of the taxpayer’s intent to comply with the requirement to file a return but we note that the absence of form_w-2 does not render an otherwise valid_return a nullity see blount supra for this purpose a form_1040 completed with all zeros should be treated as a return because courts have differed on the question of whether a zero return is a valid_return the service has chosen the conservative approach of treating zero returns as valid returns see significant service_center advice to the brooklyn district dated date tl-n-4417-00 sec_6611 provides that if any overpayment_of_tax is refunded within days after the last day prescribed for filing the return of such tax determined without regard to any extension of time for filing the return or in the case of a return filed after such last date is refunded within days after the date the return is filed no interest shall be allowed under sec_6611 on such overpayment sec_6611 of the code provides that for purposes of sec_6611 and sec_6611 a return shall not be treated as filed until it is filed in processible form under the statute a return is in processible form if it is filed on a permitted form and it contains the taxpayer’s name address identifying number the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return the court_of_appeals_for_the_federal_circuit has described the mathematical verification test as follows mathematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden the 70_f3d_1244 fed cir the test for determining whether a return is processible is more strict than the test for determining whether a document is a valid_return ie the substantial compliance test even if an altered form_1040 or a homemade income_tax form constitutes a valid income_tax return we agree with your conclusion that such return does not constitute a processible return within the meaning of sec_6611 the statute specifically provides that the return must be filed on a permitted form to be considered processible we do not think congress contemplated a form_1040 on which the line titles or jurat were altered as a permitted form further as indicated by the court in columbia gas system the information must be sufficient to enable the service to calculate the tax_liability without undue burden in our opinion given the service’s automated process for calculating tax_liability requiring the service to calculate the tax_liability based on information contained on an altered form_1040 or homemade income_tax form constitutes undue burden and renders the return unprocessible for purposes of sec_6611 issue frivolous_return penalty in general tl-n-4417-00 sec_6702 of the code imposes a dollar_figure penalty on any individual who files what purports to be a return of tax imposed by subtitle a of the code but which does not contain information on which the substantial correctness of self-assessment may be judged or contains information that on its face indicates that the self-assessment is substantially incorrect for the penalty to apply the individual’s conduct must be due to a position which is frivolous or a desire which appears on the purported return to delay or impede the administration of federal_income_tax laws the penalty is not based on tax_liability there is no requirement of an underpayment or understatement_of_tax in order for the penalty to be imposed liability arises immediately with the filing of the frivolous_return this penalty is in addition to any other penalty provided by law sec_6702 applies to both original returns and claims for refund filed on amended returns see 797_f2d_268 6th cir cert_denied 479_us_849 sec_6702 of the code was enacted by the tax equity and fiscal responsibility act of p l 96_stat_324 according to the senate report s rep no vol 97th cong 2d sess the penalty is intended to attack a variety of tax protest activities including irregular form sec_1040 not in processible form because of altered or incorrect descriptions of line items or other provisions references to spurious constitutional arguments instead of required completion of a tax form forms on which there is incomplete information to calculate tax_liability presentation of information which is clearly inconsistent such as the listing of only a few dependents by a person who claims exemptions gold standard or war tax deductions and deliberate use of incorrect tax_tables sec_6702 of the code provides that to be subject_to the frivolous_return penalty an individual needs to file what purports to be a tax_return however sec_6702 requires only that the documents filed purport to be a return not that the documents must be a valid_return 737_f2d_751 8th cir in a letter to the irs taxpayer requested a tax_refund arguing that he did not owe any_tax because he was a natural individual and unenfranchised freeman he enclosed with the letter various documents including an unsigned form_1040 marked not a tax return-for information only and two w-2 forms marked incorrect the court construed the documents as elements of a purported return see eg davis v united_states f 2d big_number 5th cir taxpayers filed a form_1040 reporting zero income but their attached w-2's showed big_number of income the court held that the form_1040 on its face indicates that the self-assessment was substantially incorrect a taxpayer must claim a credit or a refund on the appropriate income_tax return under sec_301_6402-3 of the regulations on procedure and administration therefore any forms or documents filed by the taxpayer in pursuit of a claim of refund should be construed as a purported return for purposes of sec_6702 of the code these documents would include altered tax forms or unauthorized tax forms see 760_f2d_1003 9th cir taxpayer filed an unsigned form tl-n-4417-00 on which he listed his wages as zero and cautioned that it was not a return he asserted that he filed the form_1040 only to obtain a refund and not with the intent to file a return the court held that because a taxpayer may not obtain a refund without first filing a return the form filed by the taxpayer should be construed to be a purported return as the courts above have noted it is the conduct of filing incomplete tax forms that sec_6702 was determined to punish and deter so excluding such documents from the definition of purported return would be inconsistent with that goal unauthorized or altered forms and attempts to obtain a claim_for_refund using those forms are clearly contemplated in the code and the senate report the determination of whether a taxpayer’s purported return is subject_to the frivolous_return penalty must be determined on a case by case basis each case must be reviewed on its own facts there is no automatic or bright line test for determining if the frivolous_return penalty applies frivolous_return penalty - altered jurats case law in this area suggests that if the jurat is altered then a determination must be made on whether the alteration has changed the meaning of the jurat if it has not the statement may be an exercise of free speech or an insignificant addition and therefore not subject_to sec_6702 of the code however if it does change the meaning of the jurat the frivolous_return penalty may apply the rationale behind the importance of the jurat is that it is with the jurat that the taxpayer attests to the truthfulness and accuracy of his return most courts have held that the statutory duty to file a tax_return outweighs the small infringement if any on a taxpayers first amendment right to protest for example a tax_return that is not sworn under penalties of perjury does not contain the requisite information to determine the correctness of the return see 775_f2d_1292 5th cir cert_denied 475_us_1123 taxpayer filled out form_1040 but crossed out the penalty of perjury language and inserted beneath the stricken jurat the typewritten words violates amend v u s constitution in addition changes to portions of the jurat invalidate an otherwise accurate return hettig v united_states f 2d 8th cir taxpayer crossed out the under penalties of perjury language from the beginning of the jurat additions to the jurat may also invalidate the form_1040 as a return sloan v commissioner t c aff’d 53_f3d_799 7th cir cert_denied 516_us_897 the taxpayers wrote in the jurat box above their signatures denial disclaimer attached as part of this form and the court found that the attachment cast doubt on the veracity of the return in letscher v united_states u s dist lexis u s tax cas cch pbig_number taxpayer’s addition of without prejudice see attachment dated above his signature in the jurat box invalidated the return because the referenced attachment called into question the truthfulness and accuracy of his return tl-n-4417-00 on the other hand most courts have acknowledged those additions asserting constitutionally protected rights without negating the penalties of perjury statement adding protest language to the jurat does not invalidate the jurat where taxpayer provided a complete and accurate return 849_f2d_365 9th circuit under the jurat taxpayer wrote signed involuntarily under penalty of statutory punishment protest language is acceptable if taxpayer also satisfies the statutory obligation to file a return where the addition does not negate or cast doubt on the validity of the jurat courts have tended to treat the form_1040 as a valid_return mccormick v peterson u s dist lexis u s tax cas cch pbig_number acq 1993_1_cb_5 the words under protest added by the taxpayer beneath his signature did not alter the meaning of the jurat the determination of whether a taxpayer is subject_to the frivolous_return penalty because the taxpayer has altered the meaning of the jurat must be determined on a case by case basis each case must be reviewed on its own facts there is no automatic or bright line test for determining if the frivolous_return penalty applies we hope this information is helpful we recognize the need for processing personnel to have clear rules in these situations if you think it would be helpful we would be willing to design a training course to assist processing personnel in determining whether an altered document is a valid_return or a nullities please feel free to contact andrew j keyso at for further assistance with issue sec_1 or of this memorandum if you need further assistance with issue please contact ann m kramer at
